Name: Council Regulation (EEC) No 4182/88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for silver hake (merluccius bilinearis)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 368 /5 COUNCIL REGULATION (EEC) No 4182 / 88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for silver hake (Merluccius bilinearis) THE COUNCIL OF THE EUROPEAN COMMUNITIES , countries during a representative reference period and the economic outlook for the quota year in question; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas if, during the quota period, the tariff quota is almost totally used up , it is indispensable that Member States return to this quota the entirety of the drawings made which have not been used, in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Having regard to the proposal from the Commission , Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic union , any operation concerning the administration of the quota share levied by that economic union may be carried out by any one of its members , Whereas the Community has undertaken to open an annual Community tariff quota at 8 % duty for 2 000 tonnes of silver hake (Merluccius bilinearis)-, whereas the tariff quota concerned should be opened on 1 January 1989 ; HAS ADOPTED THIS REGULATION:Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports until the quota is used up; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas, in order to correspond as closely as possible to the actual development of the market , the allocation should reflect the requirements of the Member States based on statistics of imports from third Article 1 1 . From 1 January to 31 December 1989 , the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No CN code Description Quota volume (tonnes ) Rate of duty ( % ) 09.0009 ex 0302 69 65 ex 0303 78 10 ex 0304 90 47 Silver hake (Merluccius bilinearis), fresh , chilled or frozen 2 000 8 2 . Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down by the 1985 Act of Accession . corresponding to its requirements to the extent that the available balance of the quota so permits . 2 . Without prejudice to Article 3 , shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . Article 3 1 . Once at least 80 % of the tariff quota as defined in Article 1(1 ) has been used up, the Commission shall notify the Member States thereof. Article 2 1 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount No L 368 / 6 Official Journal of the European Communities 31 . 12 . 88 Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 ( 1 ) enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the product concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission , Member States shall inform it of imports of the product concerned actually charged against the quota . 2 . It shall also notify Member States in this case of the date from which drawings on the tariff quota must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw from the tariff quota, by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit laid down by the Commission starting from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the tariff quota all the quantities which have not been used on that date , within the meaning of Article 4 ( 3 ) and (4). Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS